The Chancellor
decided, that the service of a notice upon the former assistant register, as guardian ad litem, after he had resigned and a new assistant register had been appointed, was not sufficient; for the assistant register having been appointed guardian ad litem, by virtue of his office, upon his resignation, the statute constituted his successor in the office guardian ad litem, in his place. The chancellor therefore held that services in cases thus situated should be made upon the new assistant register.